Citation Nr: 0948741	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-03 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for spot on right lung 
(probable granuloma).

2.  Entitlement to service connection for lumbar spine 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 and November 2005 
rating decisions issued by the RO.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A current right lung disorder manifested by spot on right 
lung is not shown to be due to an event or incident of active 
service.

3.  The currently demonstrated lumbar spine disorder is not 
shown to have onset in service or to otherwise be due to an 
event or incident of the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  A disability manifested by a spot on the right lung is 
not shown to be due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Spondylosis of the lumbar spine is not due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in July 2004 and September 2005.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notice as to 
these matters was provided in a July 2006 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met in this 
case.  With respect to the Veteran's claimed right lung spot, 
there is no evidence of a current disability or persistent or 
recurrent symptoms of a disability.  Regarding his lumbar 
spine disorder, there is no indication that this disorder may 
be associated with his service. Therefore, a VA examination 
to evaluate these claimed disabilities is not warranted.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).    

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

	(CONTINUED ON NEXT PAGE)



Factual Background and Analysis

Spot on Right Lung

The Veteran asserts that he has current disability manifested 
by spot on right lung which onset during his period of 
service.  

Service treatment records include chest X-ray film reports of 
November 1976 and February 1977 that were described as 
essentially normal.  From October 1983 to November 1984, the 
Veteran was evaluated for a right upper lobe (RUL) nodule.  
October 1983 x-ray reports showed an approximately 1cm 
diameter non calcified nodule in the right upper lobe.  The 
nodule had well defined margins, and there was no evidence of 
calcification.  A November 1983 record notes the Veteran was 
initially seen in October 1983 for complaints of chest pain.  
Examination showed the RUL nodule.  He no longer had 
complaints of chest pains and was otherwise in good health.  
The impression was probable granuloma.  The Veteran was 
instructed to return in two months for a repeat chest x-ray.

A May 1984 treatment record noted the RUL nodule was 
asymptomatic now as it was in the past.  The RUL nodule was 
free of adenopathy.  The diagnosis was stable RUL nodule.  
The Veteran was instructed to have a chest x-ray every 3 
months for 2 years.  An August 1984 chest X-ray report showed 
no change. 

A November 14, 1984, record reports that the Veteran was in 
low risk for malignant disease.  The RUL nodule most likely 
represented granuloma secondary to cocci; however the 
condition would be monitored closely.  Corresponding chest x-
ray showed the RUL nodule had slightly increased in size 
compared to previous x-rays and appeared to have more 
indistinct margins.  A March 1985 treatment record noted the 
RUL nodule was still asymptomatic and he was without 
associated complaints.  The assessment was probable 
granuloma.  He was instructed to repeat a chest x-ray in 
three months.

Notes attached to the April 1985 separation examination 
document "scar seen on chest x-ray, was healed caused no 
problems, currently being watch by x-ray."  However, 
objective examination of the lung was normal. A chest X-ray 
study was reported to be normal.

Subsequent to service, the Veteran has presented no evidence 
of a current disability related to RUL nodule.  During a 
September 2004 VA Agent Orange Registry physical examination, 
it was noted that an August 2004 chest X-ray film showed 
clear lungs.  Physical examination of the pulmonary system 
noted a normal airflow with no rales, wheezes or rhonchi 
heard.  During a March 2005 hospitalization at the Beaufort 
Memorial Hospital, the chest was assessed as clear.  
Additional medical records noted no pulmonary pathology, 
including any related to a spot on the right lung.  There is 
no objective evidence of a disorder related to the lung.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  While it is true that a spot was 
noted on the right lung during service, the Veteran has no 
current lung disability, and as such, there is no possible 
basis to establish a relationship between a right lung spot 
in service and a non-existent lung disorder today.  Given its 
review of the record, the Board finds that service connection 
for spot on right lung is not warranted in this case.  
Without evidence of a current disability, service connection 
cannot be awarded.  

The only other evidence of record supporting the Veteran's 
claim is various lay assertions submitted by him.  While lay 
assertions can be competent evidence concerning continuity of 
symptoms capable of lay observation, a veteran, without the 
requisite medical training or credentials, is not competent 
to render a diagnosis or a competent opinion as to medical 
causation.  As the Veteran lacks the medical expertise 
regarding spot on the right lung, any such lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95 
(1992).  In any event, the Veteran in this case has not 
asserted there was a continuity of symptoms.   

A basis for awarding service connection for spot on right 
lung has not been established.  The Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this appeal is denied.

Lumbar Spine Disorder

The Veteran asserts that his current lumbar spine disorder is 
due to injury sustained during his service in 1971-72.  
However, his service treatment records contain no complaints 
of, treatment for or findings referable to a back disorder.  
At the time of his April 1985 separation physical 
examination, no back pathology was identified by the 
examiner.

During a September 2004 VA Agent Orange Registry physical 
examination, it was noted that an August 2004 X-ray film 
showed possible DISH (diffuse idiopathic skeletal 
hyperostosis).  Physical examination of the musculoskeletal 
system noted that the lower back was benign.  

During a March 2005 hospitalization at the Beaufort Memorial 
Hospital, a review of the systems noted no history of 
arthritis, and no joint or muscular pain.  Physical 
examination noted no back pathology.

Beginning in August 2005, VA treatment records document the 
Veteran's complaints of back pain.  In an August 2005 record, 
he reported a history of back pain ongoing for approximately 
one and a half years, with a worsening in pain over the past 
month.  He had some intermittent weakness in the right leg 
but denied any new numbness, weakness or loss of bladder 
control or bowel function.  X-rays showed spondylosis 
involving the lower thoracic spine and lower lumbar spine as 
well as left-sided sacroiliitis.

Given its review of the record, the Board finds that service 
connection for a lumbar spine disorder is not warranted in 
this case.  In this regard, despite the current diagnoses of 
spondylosis involving the lower thoracic spine and lower 
lumbar spine and left-sided sacroiliitis, the Veteran has 
simply not established a connection between service and these 
disabilities.  See Boyer v. West, 210 F.3d at 1353 (Fed. Cir. 
2000).  Service connection requires the existence of a 
current disability; the existence of the disease or injury in 
service, and a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In the present case, no 
back complaints were noted in service, and the current back 
pathology was first noted many years after the Veteran 
retired from service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

The only evidence of record supporting the Veteran's claim is 
various lay assertions submitted by him.  As noted, he lacks 
the medical expertise regarding lumbar spine disorders such 
as knowledge of orthopedic or neurological pathology 
associated with spondylosis or sacroiliitis; thus, any such 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu supra.  

Thus, a basis for awarding service connection for a lumbar 
spine disorder has not been established.  The "benefit of 
the doubt" doctrine is inapplicable in this case because the 
preponderance of the evidence is against the Veteran's 
claim.  See Gilbert supra; 38 U.S.C.A. § 5107(b).  
Accordingly, this appeal is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for spot on right lung is denied

Service connection for lumbar spine disorder is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


